Citation Nr: 1203647	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left shoulder disability.

2.  Entitlement to service connection for benign prostatic hypertrophy/voiding dysfunction, to include as secondary to the service-connected diabetes mellitus.  

3.  Entitlement to a rating higher than 10 percent for a left shoulder disability prior to December 8, 2009, and to a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  A rating decision in December 2009 increased the Veteran's rating for the service-connected malunion of the left clavicle with arthralgia of the left shoulder, to 20 percent, effective December 8, 2009.  The Veteran appealed for a higher rating.  The Veteran testified at a hearing before the Board in July 2011.

The issue of entitlement to service connection for benign prostatic hypertrophy/voiding dysfunction is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  A right shoulder disability, to include arthritis, is not shown to have had onset during service; was not manifest within one year of service discharge; and the preponderance of the evidence does not show that the Veteran currently has a right shoulder disability that is causally related to an injury, disease, or event of service origin or a service-connected disability.  

2.  Prior to December 8, 2009, malunion of the left clavicle with arthralgia of the left shoulder (minor extremity) was manifested by pain with range of motion above shoulder level; and neither dislocation or nonunion of the clavicle or scapula of the left shoulder.

3.  After December 8, 2009, malunion of the left clavicle with arthralgia of the left shoulder has been manifested by pain with flexion and abduction from 0 to 70 degrees, internal rotation from 0 to 45 degrees, and external rotation from 0 to 90 degrees, which does not more nearly approximate limitation of arm motion to 25 degrees from the side; and there is no evidence of fibrous union of the right humerus.


CONCLUSIONS OF LAW

1.  A right shoulder condition, to include osteoarthritis, was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a rating higher than 10 percent prior to December 8, 2009, for malunion of the left clavicle with arthralgia of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2011).

3.  The criteria for a rating higher than 20 percent since December 8,2009, for malunion of the left clavicle with arthralgia of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims herein decided.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The service medical records show that the Veteran was injured when a vehicle fell on top of his shoulder and fractured the left clavicle.  He was put on profile for two months and provided a sling.  The Veteran's service treatment records do not contain any complaints, findings, or diagnosis pertaining to a right shoulder condition.  Service connection for residuals of a fractured left collar bone was granted in December 1968, and he was assigned a 10 percent disability rating for residuals of a fracture of the left clavicle.  

After service, VA treatment records in May 2005, noted complaints of right shoulder pain without a history of trauma.  The Veteran related onset of pain 16 months earlier.  April 2005 X-rays revealed osteoarthritis and migration of the right humeral head.  Motion was restricted on external and internal rotation by pain.  Diagnoses included osteoarthritis of the right shoulder, impingement syndrome, capsulitis, and shoulder pain.  In July 2007 the Veteran complained of bilateral shoulder pain, greater on the right shoulder.  X-rays of the left shoulder in July 2007, revealed some deformity of the midportion of the shaft of the clavicle.  

On VA examination in December 2007, the Veteran reported bilateral shoulder pain more intense on the right than on the left.  The examiner noted that the Veteran attributed the right shoulder condition to an in-service injury, but he never claimed service connection for the disability.  He related a history of treatment for the right shoulder in 2005.  Right shoulder flexion was from 0 to 170 degrees, with pain. Abduction was 0 to 180 degrees with pain.  External and internal rotation was 0 to 90 degrees, with pain.  Left shoulder flexion and abduction was from 0 to 180 degrees, without pain.  External and internal rotation was 0 to 90 degrees, with pain at 90 degrees.  There was no additional limitation of motion following repetitive use due to pain, fatigue, lack of coordination or endurance.  The scapula and clavicle were symmetrical without swelling of the shoulder joints.  Drop arm was negative.  There was no tenderness at Coracoid or Bicipital groove, nor tenderness at Deltoid insertion.  There was no evidence of episodes of locking, dislocation, subluxation, inflammation, flare-ups in pain, ankylosis, inflammatory arthritis, weakness, effusion, deformity, instability, or giving way of the joint.  X-rays of the left shoulder revealed some deformity of the midportion of the shaft of the clavicle, possibly secondary to previous fracture with healing.  There was also a slight irregularity of the distal end of the clavicle as a component of the acromioclavicular joint, also possibly due to trauma.  The shoulder joint otherwise appeared to be within normal limits.  X-rays of the right shoulder revealed possible slight decrease in joint space of the glenoid, the shoulder was otherwise noted to be within normal limits.  The shoulder otherwise appeared to be within normal limits.  The diagnoses were malunion of the left clavicle with arthralgia of the shoulder, and osteoarthritis of the right shoulder.  The examiner noted that the Veteran was retired and opined that the service-connected left shoulder condition had no impact on the Veteran's performance of activities of daily living.  In fact, the examiner noted that the Veteran claimed his primarily impaired by his right shoulder condition.  

In a statement tin February 2008, the Veteran reported injuring his right shoulder in service, and attributed the arthritis of the right shoulder to overuse of the right arm for fear of re-injuring the service-connected left shoulder.

Private treatment notes starting in February 2008, show that the Veteran complained of right shoulder pain for years.  He could not recall any trauma to that shoulder.  In a March 2008 medical statement, Dr. N.J.C. noted the Veteran's report of onset of right shoulder pain following a Jeep incident in service.  Dr. N.J.C. noted that the Veteran had osteoarthritis of his AC joint and rotator cuff tendonitis and expressed a belief that those symptoms could have been caused by the in-service accident.  The physician did not specify whether he was referring to the right or left shoulder.  

VA treatment records in May 2009, recorded the Veteran's report of an injury to his upper body in service while attempting to change a tire on a jacked up Jeep, when the jack apparently gave way.  The Veteran reported some level of damage to the right shoulder at the time with ongoing episodic pain.  The Veteran was treated with a steroid injection.  

On VA joints examination in December 2009, the Veteran complained of worsening pain in the left shoulder, with tingling, loss of grip strength, and reduced range of motion of the left upper extremity.  The Veteran reported constant left shoulder pain worsened by use.  He related inability to lie on the left side due to pain.  The examiner indicated that an abnormal EMG study in March 2009 showed bilateral cervical radiculopathy and multilevel cervical disc disease.  The Veteran rated his right shoulder pain as 8/10.  He was unable to lift objects heavier than 20 pounds, or lie on his right side due to pain.  The Veteran was treated with a steroid injection in May 2009, as well as medication and NSAIDS.  

On physical examination there was no evidence of deformity, giving way, instability, episodes of dislocation or subluxation, locking, ankylosis, or inflammatory arthritis, in either shoulder.  The shoulders exhibited pain at rest and abnormal motion.  Left shoulder flexion and abduction was from 0 to 70 degrees, internal rotation was from 0 to 45 degrees, and external rotation was 0 to 90 degrees.  There was objective evidence of pain with active motion and on repetitive use, with no additional limitation of motion.  The examiner diagnosed status post-left clavicle fracture in 1968 with arthralgia of the left shoulder, and impaired range of motion of the left shoulder.  The examiner diagnosed osteoarthritis of the right shoulder, including the glenohumeral joint and the acromioclavicular joint, impingement syndrome of the right shoulder, and capsulitis of the right shoulder.  The examiner opined that it was less likely as not that the current right upper extremity disability was caused by, or aggravated by, or the result of overuse necessitated by the service-connected disability of the left upper extremity.  The examiner noted that the Veteran attributed his right shoulder condition either to overuse of the right arm secondary to the left shoulder condition, or in the alternative, to the in-service jeep accident.  The examiner explained that there was no medical documentation to support a causal relation between the service-connected left shoulder disability and the right shoulder condition.  The examiner further noted that the Veteran failed to report any right shoulder symptoms on examinations in the 1970s and 1990s, and the service medical records did not mention an injury to the right shoulder.  Other than the Veteran's ability to exercise and engage in sport, the effect of the Veteran's right or left shoulder disability on his activities of daily living was characterized as none to mild.

By a rating decision in December 2009, the RO increased the Veteran's disability rating for the service-connected malunion of the left clavicle with arthralgia of the left shoulder, to 20 percent, effective December 8, 2009.  

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends he injured his right shoulder in service when he fractured his left clavicle.  In the alternative, he claims to have developed a right shoulder condition, to include arthritis, due to overuse of the right arm for fear of re-injuring the service-connected left shoulder.

Although the Veteran is competent to describe symptoms of pain in the right shoulder and restricted motion, neither osteoarthritis, impingement syndrome, or capsulitis, as a clinical disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of any of these disabilities therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on question of whether the Veteran has a chronic condition, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159 (2011).  As a lay person, the Veteran is not qualified through education, training, and expertise to offer a medical diagnosis on a medical condition which is not capable of lay observation. 

The Veteran's service medical records, to include the October 1968 separation examination report, contain no complaints, history, findings, or diagnosis consistent with a right shoulder disability.  While the evidence of record shows that the Veteran reported a history of broken bones on separation from service, that history is consistent with the fracture of the left clavicle, for which service connection has already been established.  In addition, the evidence does not show any competent medical opinion that shows that it is at least as likely as not that the Veteran has a right shoulder disability that was incurred in service.  While Dr. N.J.C. provided a medical statement that the Veteran had osteoarthritis of his AC joint and rotator cuff tendonitis and expressed a belief that those symptoms could have been caused by the in-service jeep accident, that physician did not to specify whether he was referring to the right or left shoulder.  Moreover, even if the statement were interpreted to be referencing the right shoulder condition, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's right shoulder disorder had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  The Board notes that the opinion is speculative because a medical opinion expressed in the term of could, the equivalent of may, also implies that it also could not be, and such an equivocal statement regarding the etiology of this condition is not sufficiently probative to make a decision in this appeal.  Warren v. Brown, 6 Vet. App. 4 (1993) (medical opinion expressed only in terms such as could have been is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609.  Additionally, the opinion was not supported by a rationale, which weighs against its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In the absence of any evidence establishing an etiological relationship between the Veteran's right shoulder condition and service, service connection on a direct basis is not warranted and the claim must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

To the extent that the Veteran claims continuity of symptomatology after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, right shoulder pain and X-ray findings of osteoarthritis were first documented in 2005.  As the initial radiographic documentation of degenerative changes of the right shoulder is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the right shoulder on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, the absence of documented complaints associated with the right shoulder from 1968 to 2005 interrupts continuity and is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  While the Veteran has claimed continuity of symptomatology, the Board finds the lack of medical evidence of complaint or treatment for many years after service to be more persuasive.  As noted by the VA examiner in December 2009, the Veteran failed to report any right shoulder symptoms on examinations in the 1970s and 1990s.  In connection with treatment in May 2005, the Veteran reported onset of right shoulder pain 16 months earlier and denied a history of trauma.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In addition, although more recently VA clinicians recorded the Veteran's complaints of right shoulder pain since service, that notation by a physician does not transform the subjective report into objective competent medical evidence.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, that report is of little probative value and the Board finds that the weight of the competent evidence is against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As for service connection based on the initial diagnoses after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2011).

In this case, the determinative question involves medical causation.  Therefore, medical evidence of an association or link between the right shoulder disorder, to include osteoarthritis, and the service-connected left shoulder disability is needed.  VA obtained a medical examination and opinion addressing the Veteran's contentions.  However, the probative competent medical evidence does not support the claim. 

The Veteran underwent a VA examination in December 2009.  He complained of right shoulder pain with restricted mobility of the right upper extremity, as well as inability to lift objects heavier than 20 pounds, or lie on his right side due to pain.  The Veteran attributed his right shoulder condition either to overuse of the right arm secondary to the left shoulder condition, or in the alternative, to the in-service jeep accident.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed osteoarthritis of the right shoulder, including the glenohumeral joint and the acromioclavicular joint, impingement syndrome of the right shoulder, and capsulitis of the right shoulder.  The examiner opined that it was less likely as not that the current right upper extremity disability was caused by, or aggravated by, or the result of overuse necessitated by the service-connected disability of the left upper extremity.  The examiner explained that there was no medical documentation to support a causal relation between the service-connected left shoulder disability and the right shoulder condition.  The examiner further noted that the Veteran failed to report any right shoulder symptoms on examinations in the 1970s and 1990s, and the service medical records did not mention an injury to the right shoulder. 

The Board finds that this VA examiner's opinion is both competent and credible and, therefore, probative.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiner sufficiently discussed the underlying rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, there is no competent medical evidence that contradicts the opinion, as no medical professional has established a relationship between the right shoulder condition and the service-connected malunion of the left clavicle with arthralgia of the left shoulder.  And as previously discussed, even if the medical statement from Dr. N.J.C. were interpreted as associating the right shoulder condition with service, the statement is speculative and insufficiently probative to make a decision in this appeal.  

Accordingly, the Board finds that the evidence does not support a grant of service connection for a right shoulder disability, because the disorder is not shown to have had its onset during service, arthritis of the right shoulder was not manifest within one year of separation from service, and the right shoulder condition is not shown to be due to a service-connected disability, to include malunion of the left clavicle with arthralgia of the left shoulder.  As the preponderance of the evidence is against the award of service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

Rating the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

The Veteran claims that he is entitled to higher ratings for the service-connected left shoulder disability.  Prior to December 8, 2009, it was rated as 10 percent disabling, and in December 2009, the RO increased the Veteran's disability rating to 20 percent effective December 8, 2009.

The treatment records show that the right upper extremity is the Veteran's major upper extremity, thus the left shoulder disability will be rated as a minor extremity.  38 C.F.R. § 4.69 (2011).

The Veteran's service-connected left shoulder disability has been rated under Diagnostic Coder 5203, pertaining to impairment of the clavicle or scapula.  Under Code 5203, for impairment of the clavicle or scapula, a 10 percent rating requires malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  A 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  That is the highest rating available under Diagnostic Code 5203.  38 C.F.R. § 4.71a (2011).

Another potentially applicable Diagnostic Code is Diagnostic Code 5201.  Under Diagnostic Code 5201, a 20 percent rating is warranted for limitation of motion of the arm at the shoulder level (90 degrees).  A 20 percent rating is warranted for limitation of motion of the arm midway between the side and shoulder level (45 degrees).  A 30 percent rating is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a (2011).

Other potentially applicable rating criteria include Diagnostic Code 5202.  Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate or marked deformity is rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the minor shoulder; with frequent episodes and guarding of all arm movements, are rated as 20 percent.  Fibrous union of the humerus is rated as 40 percent.  Nonunion of humerus (false flail joint) is rated as 50 percent.  Loss of head of the humerus (flail shoulder) is rated as 70 percent.  38 C.F.R. § 4.71a (2011).

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external rotation.  38 C.F.R. § 4.71, Plate I (2011).  Limitation of motion at the shoulder level equates to 90 degrees of either flexion or abduction.

For the period prior to December 8, 2009, the evidence shows complaints of constant left shoulder pain.  The scapula and clavicle were symmetrical without swelling of the shoulder joints.  Drop arm was negative.  There was no tenderness at Coracoid or Bicipital groove, nor tenderness at Deltoid insertion.  There was no evidence of episodes of locking, dislocation or subluxation, inflammation, flare-ups in pain, ankylosis, inflammatory arthritis, weakness, effusion, deformity, instability, or giving way of the joint.  X-rays of the left shoulder revealed some deformity of the midportion of the shaft of the clavicle, possibly secondary to previous fracture with healing.  There was also a slight irregularity of the distal end of the clavicle as a component of the acromioclavicular joint, also possibly due to trauma.  The shoulder joint otherwise appeared to be within normal limits.  The diagnosis was malunion of the left clavicle with arthralgia of the shoulder.  The examiner noted that the Veteran was retired and opined that the service-connected left shoulder condition had no impact on the Veteran's performance of  activities of daily living.  In fact, the examiner noted that the Veteran claimed he was primarily impaired by his right shoulder condition.   

On the basis of VA X-rays and no history of dislocation or subluxation prior to December 8, 2009, the Board finds that the criteria for a higher rating under Diagnostic Code 5203 have not been met as neither dislocation nor nonunion of the clavicle or scapula of the left shoulder is shown.

As for a higher rating for limitation of motion of the arm to the shoulder level, or 90 degrees, under Diagnostic Code 5201, on VA examination in December 2007, left shoulder flexion and abduction was from 0 to 180 degrees, without pain.  External and internal rotation was 0 to 90 degrees, with pain at 90 degrees.  There was no additional limitation of motion following repetitive use due to pain, fatigue, lack of coordination or endurance.  Thus, for the period prior to December 8, 2009, the Veteran was able to raise his arm above shoulder level.  As limitation of motion is not functionally limited to shoulder level, the criteria for a 20 percent rating under Diagnostic Code 5201 for the left shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  The evidence does not show that the Veteran has limitation of shoulder motion to 90 degrees or less at shoulder level.

Therefore, the Board finds that prior to December 8, 2009, the criteria for a rating greater than 10 percent for a left shoulder disability were not met.

The RO increased the Veteran's left shoulder disability rating to 20 percent effective December 8, 2009.  Since 20 percent is the maximum rating available for impairment of the clavicle or scapula under Diagnostic Code 5203, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5203 for the left shoulder. 

A 30 percent rating for the left (minor) shoulder under Diagnostic Code 5201 requires limitation of motion to 25 degrees from the side.  On VA joints examination in December 2009, the Veteran complained of worsening pain in the left shoulder, with tingling, loss of grip strength and reduced range of motion of the left upper extremity.  The Veteran reported constant left shoulder pain worsened by use.  He related inability to lie on the left side due to pain.  On physical examination there was no evidence of deformity, giving way, instability, episodes of dislocation or subluxation, locking, ankylosis, or inflammatory arthritis, in the left shoulder.  The shoulder exhibited pain at rest and abnormal motion.  Left shoulder flexion and abduction was from 0 to 70 degrees, internal rotation was from 0 to 45 degrees, and external rotation was 0 to 90 degrees.  There was objective evidence of pain with active motion and on repetitive use, with no additional limitation of motion.  The examiner diagnosed status post-left clavicle fracture in 1968 with arthralgia of the left shoulder, and impaired range of motion of the left shoulder.  The range of motion studies do not show a shoulder disability compatible with the criteria for a 30 percent rating.  While the shoulder motion was accompanied by pain, pain did not limit the arm motion to limitation of motion to 25 degrees from the side.  In sum, while the rating criteria permit the assignment of a higher rating when functional loss due to enumerated factors is present, here the functional loss due primarily to pain, fatigability, limited motion, weakened motion, and other factors cannot be said to approximate the criteria for a 30 percent rating because the evidence does not show limitation of motion to 25 degrees from the side.

The Board has also considered whether a higher rating is warranted under either provision of Diagnostic Code 5202.  In the absence of evidence of fibrous union of the humerus, or nonunion of humerus (false flail joint), or loss of head of the humerus (flail shoulder), the Board finds that the criteria for an increased rating under Diagnostic Code 5202 have not been met.

Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating higher than10 percent prior to December 8, 2009, for malunion of the left clavicle with arthralgia of the left shoulder.  The Board finds that the preponderance of the evidence is also against the assignment of a disability rating higher than 20 percent for malunion of the left clavicle with arthralgia of the left shoulder since December 8, 2009.  Therefore, the claims must be denied.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria for the Veteran's service-connected malunion of the left clavicle with arthralgia of the left shoulder reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected malunion of the left clavicle with arthralgia of the left shoulder causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Service connection for a right shoulder disability, to include as secondary to a left shoulder disability, is denied.

A rating higher than 10 percent for malunion of the left clavicle with arthralgia of the left shoulder prior to December 8, 2009, is denied.  

A rating higher than 20 percent for malunion of the left clavicle with arthralgia of the left shoulder effective December 8, 2009, is denied.  
REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran claims service connection for benign prostatic hypertrophy/voiding dysfunction, to include as secondary to the service-connected diabetes mellitus.  Service connection is currently in effect for diabetes mellitus.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A VA urology note in September 1997, shows that the Veteran was being treated for complaints of obstructive urinary symptoms, to include nocturia and splayed urinary stream.  The impression was benign prostatic hypertrophy.  An August 2000 clinical note contained an impression of spastic bladder, with good response to medication.  In January 2001, the Veteran reported a history of urinary symptoms since 1997.  A treatment record in November 2006, noted enlarged prostate.  In January 2007, the Veteran reported nocturia 10 times per night, along with weak stream and urgency.  A cystoscopy revealed marked impaired uroflow, complete bladder emptying, median bar hypertrophy, and moderate bladder trabeculation.  A clinical note in September 2007, recorded a 12 to 15 year history of lower urinary tract symptoms.  Following an evaluation of the Veteran, the clinician recorded an impression of median bar high bladder neck (primary bladder neck obstruction), and overactive bladder, rule out hyperrefelexic neuropathic bladder.  A February 2008 renal ultrasound revealed no abnormalities.  An April 2008 clinical treatment note shows treatment and follow-up for benign prostatic hypertrophy with complaints of nocturia, split stream and dribbling.  

On VA diabetes mellitus examination in October 2007, the examiner noted that while the Veteran had yet to be diagnosed with diabetes mellitus, his blood sugar had been elevated since 1999, and his records were consistent with development of glucose intolerance for many years, with monitoring for hyperglycemia.  The examiner also reported a history of prostate and urinary problems.  The Veteran underwent a VA genitourinary examination in April 2010, to determine whether the Veteran's erectile dysfunction was causally related to the service connected diabetes mellitus.  The examination did not address symptoms associated with benign prostatic hypertrophy with voiding dysfunction.  

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran has not yet been afforded a VA examination that addresses the etiology of his benign prostatic hypertrophy/voiding dysfunction, the Board finds that a VA examination and etiological opinion addressing whether the Veteran's disorder was caused or aggravated by service or a service-connected disability, is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  

Finally, a review of the claims file shows that the most recent VA medical records are dated in December 2009.  To aid in adjudication, any subsequent VA medical records treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since December 2009. 

2.  After the above development is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology any current genitourinary disability that may be present, separate from the service-connected erectile dysfunction, to include benign prostatic hypertrophy and voiding dysfunction.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Diagnose any current genitourinary disability, separate from the service-connected erectile dysfunction, and including benign prostatic hypertrophy and voiding dysfunction.

(b) Is it at least as likely as not (50 percent or more probability) that any genitourinary disability currently diagnosed, separate from the service-connected erectile dysfunction, and including benign prostatic hypertrophy and voiding dysfunction, was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements and July 2011 testimony regarding the incurrence of a genitourinary disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Is it at least as likely as not (a probability of 50 percent or greater) that any separate genitourinary disability, to include voiding problems, is a manifestation of the service-connected diabetes mellitus?

(d) If not, is the separate genitourinary disability at least as likely as not (a probability of 50 percent or greater) caused or aggravated (permanently worsened) by a service-connected disorder, to include diabetes mellitus, peripheral neuropathy of the lower extremities, or erectile dysfunction? 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


